Title: From George Washington to Tobias Lear, 29 April 1796
From: Washington, George
To: Lear, Tobias


        
          My dear Sir
          Philadelphia 29th April 1796
        
        Yesterday’s Post brought me the letters which had arrived in the Commerce, Captn Tuttell; enclosing Invoice and Bill of lading for the long expected Seeds (which by the bye have cost me at least four times as much as I expected).
        The Invoice and Bill of lading are now sent to you, lest from the want of them, any difficulty or delay should arise on account of the duties and they are accompanied with an earnest request that the packages may be forwarded to Mr Pearce with as little delay as possible the season for sowing the Peas and Succory

being already far advanced. The Winter vetch cannot be sown before Autumn.
        If you incline to try some of these Seeds at your farm you are very welcome to part of each sort. When the purposes for which Mr Murrays letter, Invoice & Bill of lading are sent, are answered be so good as to return them to Dear Sir Your Affectionate Sert
        
          Go: Washington
        
        
          P.S. If the Seeds should, before the arrival of this letter, have been sent to Mount Vernon, I pray you to contrive the one by some safe conveyance to Mr Pearce. And Washington request you will send the letter he has written to his Sister Peter. It relates to their Carriage & some other matters entrusted to his enquiries.
        
      